QUAYLE ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a flexure stage, comprising, inter alia, a plurality of flexure units, disposed between the base and the platform and respectively comprising a first section located on the base, a second section connected with the platform and separated from the first section, and a third section coupled with the first section and the second section through a first bending part and a second bending part wherein the first bending part and the second bending part comprises flexibility in different axial directions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holt et al. (U.S. PG Publication No. 20060196266) discloses a gyroscope that has a proof mass support structure that prevents the proof mass from touching the base substrate even when subjected to high G forces so as to prevent failure of the device.
Kranz et al. (U.S. Patent No. 7267005) discloses a SOI-MEMS gyroscope having a proof mass that is suspended over a base substrate surface by a three-fold suspension that prevents the proof mass from touching the base substrate surface even when exposed to 10,000 G's of force. 
Mosier (U.S. PG Publication No. 20170336017) discloses a stage system having flexure frame with a fixed center and movable distal ends configured to displace a tabletop operatively connected along axis of movement.
 This application is in condition for allowance except for the following formal matters: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The Abstract recites “the second bending part 35”, it should be changed to “the second bending part”.
Claim 5 recites “the wall of the opening”, it should be changed to “a wall of the opening”.
Claim 6 recites “the two first elastic elements”, there is insufficient antecedent for the limitation.
Claim 7 recites “the wall of the opening”, the limitation should be modified to clearly disclose whether the opening is the opening of the third section or the opening of the first section, then “the wall” should be reviewed and corrected if needed.
Claim 8 recites “the two first elastic elements”, there is insufficient antecedent for the limitation.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






4 June 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837